DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/16/2021. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach managing local data for input capture devices connected to a local user device associated with a login account able to query a router and find the input capture devices, and where the input capture devices have built in storage and directly communicate with a cloud-based analytics platform after being connected to the cloud-based analytics platform by the local user device, and the input capture devices are able to view the analytics data provided by the cloud-based analytics platform and the video or image data recorded and stored by the input capture device in its built-in data storage via remote access from a remote user device, by logging the remote user device into the login account associated with the local user device, whether or not the local user device is powered on or off.
The closest prior art, Wang et al. (U.S. Pub. No. 2013/0166711 A1), Renkis (U.S. Pub. No. 2009/0225164 A1), and Morino (U.S. Pub. No. 2006/0055791 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCarthy et al. (US 20150163206 A1)
Kamity (US 20140123028 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483